NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is lim ited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3731-17T2

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

LAMONT T. RICHARDSON,

     Defendant-Appellant.
______________________________

                   Argued September 17, 2019 - Decided December 16, 2019

                   Before Judges Fisher, Accurso and Gilson.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Mercer County, Indictment No.
                   10-03-0271.

                   Peter Thomas Blum, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Peter Thomas
                   Blum, of counsel and on the brief).

                   Monica Anne Martini, Assistant Prosecutor, argued
                   the cause for respondent (Angelo J. Onofri, Mercer
                   County Prosecutor, attorney; Monica Anne Martini,
                   of counsel and on the brief).
PER CURIAM

         In 2015, this court affirmed defendant Lamont T. Richardson's

conviction for first-degree murder and other offenses but remanded for

resentencing. State v. Richardson, No. A-1134-12 (App. Div. August 20,

2015) (slip op. at 38). Defendant was resentenced by another judge in 2016 to

the same sixty-year term first imposed on the murder conviction, subject to the

periods of parole ineligibility and supervision required by the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2.

         Another panel of this court heard defendant's appeal on a sentencing

calendar and again remanded for resentencing, this time "without consideration

of aggravating factor one or of defendant's continuing assertion of innocence."

The same judge re-sentenced defendant in 2017 in accordance with the second

remand to a fifty-five-year NERA term. Defendant appeals, raising only one

issue:

               THE PAROLE BAR OF APPROXIMATELY
               FORTY-SEVEN YEARS WAS CRUEL AND
               UNUSUAL PUNISHMENT BECAUSE THE COURT
               IMPOSED IT UPON A TWENTY-ONE-YEAR OLD
               OFFENDER WHILE REFUSING TO CONSIDER
               THE BEHAVIORAL SCIENCE THAT COUNSELED
               STRONGLY AGAINST IMPOSING IT UPON A
               PERSON OF THAT AGE. U.S. CONST. AMEND.
               VIII, XIV; N.J. CONST. ART. I, ¶ 12.


                                                                           A-3731-17T2
                                         2
      Defendant contends that had he been under eighteen when he murdered

his ex-girlfriend, instead of over twenty-one, his parole disqualifier of forty-

seven years "would be presumptively unconstitutional as cruel and unusual

punishment." He asks, in essence, that we extend the holdings of Miller v.

Alabama, 567 U.S. 460, 465 (2012), forbidding a mandatory life sentence

without parole for juveniles under the age of eighteen at the time of their

crimes and State v. Zuber, 227 N.J. 422, 446-47 (2017), which extended

Miller's holding "to a sentence that is the practical equivalent of life without

parole" and remand for resentencing as if he had been a juvenile when he

committed the murder.

      The facts are set out at length in our prior opinion and need not be

repeated here. Suffice it to say, the State presented a mountain of evidence at

defendant's trial that he tormented the victim for at least a year, hitting her,

burning her clothes, and breaking into her apartment to vandalize her

belongings, before strangling her to death when she finally ended their

relationship for good. He then impersonated her, using her cell phone to invite

two ex-boyfriends over for sex, leading one to discover her dead body.

      Such a lengthy course of planned conduct, obviously designed by

defendant to impress on the victim the consequences of rejecting him, would


                                                                            A-3731-17T2
                                         3
not appear characteristic of the impetuosity and obliviousness to risks and

consequences that mark children and support sentencing them differently from

adults. See Zuber, 227 N.J. at 444-45 (discussing the mitigating qualities of

youth represented by "the Miller factors," which must be considered in

imposing a sentence on a juvenile that is the practical equivalent of life

without parole).

      We, however, have no need to consider those facts further. Defendant

was over twenty-one years old when he murdered his ex-girlfriend, the mother

of his infant daughter. Leaving aside whether defendant's forty-seven-year

parole ineligibility term, which will end when defendant is sixty-eight, is the

practical equivalent of life without parole, there is simply no legal basis for

treating defendant as if he had been a juvenile, that is, under the age of

eighteen, when he committed his crimes. See N.J.S.A. 2A:4A-22(a) (Code of

Juvenile Justice definition of a juvenile as an individual under the age of

eighteen).

      Affirmed.




                                                                             A-3731-17T2
                                        4